DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-20 are stated below.
Regarding independent Claims 1, 8 and 17, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “circuitry to: control a touchscreen display to display an image; and obtain, from another terminal of a user, terminal identification information that identifies the other terminal; a transmitter to transmit, to a terminal management server, an authentication request to authenticate the other terminal, the authentication request including the terminal identification information of the other terminal; and a receiver to receive, from the terminal management server, an authentication result indicating whether the other terminal is authenticated, wherein in response to the authentication result indicating that the other terminal is a legitimate terminal, the circuitry: logs in the user to the terminal, and controls the touchscreen display to display a drawing start screen that allows the user to start to draw stroke data on the touchscreen display, and in response to the authentication result indicating that the other terminal is not a legitimate terminal, the circuitry: denies a login of the user to the terminal, and controls the touchscreen display to display an error screen that prohibits the user to start to draw stroke data on the touchscreen display” in combination with all the elements of the claims respectively. 
The dependent claims 2-7, 15-16, 9-14 and 18-20 are allowable due to its dependence on independent claims 1, 8 and 17 respectively.



The closest prior art made of record are:
Tse et al. US2015/0332037 teaches a system and method for storing data from a whiteboard application executed on a computing system including an interactive display device.  Storing, in a memory of the computing system, whiteboard data input to the whiteboard application in response to user interaction with the interactive display device, displaying a login selector on the interactive display device, upon detecting actuation of the login selector, identifying the user based on credentials of the user; and in response to identifying the user, (i) retrieving previews of stored whiteboard files from a user account in a cloud-based storage system corresponding to the identity of the user, (ii) displaying the previews on the interactive display device, and (iii) uploading the whiteboard data as a whiteboard file from the memory of the computing system to the user account.
Takagi US2013/0120784 teaches an image forming apparatus including: a receiving unit which receives the series of data from the server; a transfer unit which transfers a plurality of print jobs included in the series of data to a printing unit; and an accepting unit which accepts a cancel instruction for the series of data from a user, wherein when the receiving unit accepts the cancel instruction while receiving the series of data, the receiving unit discards the plurality of print jobs until termination data is received, and when the transfer unit accepts the cancel instruction while transferring the series of data, the transfer unit cancels transfer of the plurality of print jobs to the printing unit, and instructs the printing unit to cancel printing of a transferred print job. 
Eun et al. US2010/0205449 teaches systems and methods for validating a holder of an IC card having a first security information set, login information set and first identifier information set, based on the first security information set. Performing a login process for the IC card holder to log in based on the login information set.  In the image forming apparatus, the validating unit validates, provided that first identifier information set from the IC card matches the second identifier information set in the storage unit, the holder of the IC card by reusing the second security information set in the storage unit when the first security information is requested using the IC card.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495